[exh101zanganiagrmt002.gif] [exh101zanganiagrmt002.gif]










CONSULTING AGREEMENT




This Agreement is made and entered into effective February 15th, 2008 by and
between L.G. Zangani, LLC (“LGZ”) and Rival Technologies, Inc (“COMPANY”).




1.  LGZ shall serve, on a non-exclusive basis, as a business development
consultant to the company during the term of this Agreement, with purpose of
exposing the Company to the Investment and Business Communities. Company
acknowledges and agrees that LGZ will be serving other clients during the term
of this Agreement and that the Company shall not be entitled to the exclusive
time and attention of LGZ in the performance of its services hereunder.  LGZ
agrees to use its best efforts and professional expertise in performing services
for Company hereunder.  The Company further acknowledges and agrees that LGZ has
the right to conduct such due diligence on Company as it deems necessary.
 Company and any of its officers and agents agree to fully cooperate with LGZ
with regard to such due diligence.  All information provided for distribution by
Company will comply with the anti-fraud provisions of the federal securities
laws.  LGZ will not issue any written statements without approval by Company and
will retain in confidence any material nonpublic information disclosed to them
by Company.




2.  The term of this Agreement shall commence on February15th, 2008 and end on
August 15th, 2008.  The Agreement will automatically renew at the same terms and
conditions if not canceled, in writing, on thirty days notice from the
termination date. Notwithstanding anything to the contrary, LGZ may terminate
this agreement at any time if in its opinion Company has provided or caused to
be provided false or misleading information to LGZ.  




3.  As compensation for consulting services hereunder, Company shall pay LGZ the
sum of five thousand dollars ($5,000) for each month of services. Service
payments are to be made prior to the commencement of services. If payment is not
received by the 5th day of the service month, service will be stopped.




4.  LGZ shall also be entitled to a success fee of three percent (3%) per annum
retained by COMPANY only if, as a result of LGZ providing the services, COMPANY
commences a commercial or financial relationship with one or more Companies
during the term of this Agreement or in the one (1) year following termination
of this Agreement. Also, for the purposes of this Agreement, such efforts shall
include introductions and referrals of any persons employed by any one of the
Companies to COMPANY by LGZ. For greater clarity, the success fee shall only be
payable if the aforementioned commercial relationship commences with one or more
of the Companies within the term of the Agreement or within the one (1)  year
following termination of this Agreement. The success fee referred to herein
shall only be payable by COMPANY in respect of the consecutive five (5) calendar
years following the commencement of the aforementioned commercial relationship
to Leonardo Zangani and/or his  survivor(s).




5. In addition, Company shall issue to Leonardo G. Zangani options expiring at
the close of business on August 15th, 2013, to purchase up to eighteen thousand
(18,000) shares of Company’s Common Stock at an exercise price equal to the
closing price of the common stock, the day prior to the signing or renewal of
this contract. If the contract, between the parties, stays in place Leonardo G.
Zangani will be granted three thousand (3,000) options for every 30 day period
at a price equal to the closing price of the common stock the day before the
renewal date. Said options shall be issued as of the date of this agreement and
shall be subject to any stock split accomplished after that date and vested in
the amount of three thousand (3,000) shares every 30 days for the life of the
contract. In the event the contract is terminated, LGZ will be entitled to
receive options until that date. The options shall be delivered within 10 days
of the signing of the contract.




6.  By executing hereof, Leonardo G. Zangani hereby agrees and acknowledges that
the warrants to be issued by Company hereunder, and the shares of Company Common
Stock issuable upon exercise of such warrants, are being offered and will be
issued without registration or qualification under federal and state securities
laws, pursuant to applicable exemptions from such registration and qualification
requirements.  In connection with the foregoing, Leonardo G. Zangani hereby
represents and warrants to Company as follows:




(i)  By reason of his business and financial experience and knowledge, he has
the capacity to evaluate the merits and risks of an investment in Company and to
protect his interests in connection with the issuance of warrants, the exercise
of warrants and the issuance of Common Stock in connection herewith.

(ii)  He is acquiring the warrants, and upon exercise of the warrants, will
acquire shares of Common Stock for his own account and not with a view to the
sale in connection with any distribution of Company’s securities.

(iii) He has received no offer of Company securities by any form of general
solicitation or general advertising including, but not limited to, any
advertisement, article, notice, or any other communication published in any
newspaper, magazine, or similar medium or broadcast over television or radio or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

(iv) He is an accredited investor, as that term is defined in Regulation D
promulgated under the Securities Act of 1933, as amended.

(v) He will not offer, sell or otherwise transfer the warrants or the shares of
Common Stock issuable upon exercise of the warrants unless such securities are
registered or qualified under the Securities Act of 1933, as amended, and under
relevant state securities laws, or an exemption from such registration or
qualification requirements is applicable to such offer, sale or transfer.




7.  This Agreement contains the entire agreement and understanding of the
parties concerning the subject matter hereof and supersedes and replaces all
prior and contemporaneous negotiations, proposed agreements and agreements,
whether written or oral.  This agreement may be amended or altered and rights
hereunder may be waived only by a written instrument signed by the party to be
bound thereby.




8.  This Agreement shall be interpreted in accordance with the laws of the State
of New Jersey applicable to contracts that are negotiated, executed and
performed wholly within said state and without regard to any choice of laws of
principles applied under the laws of such state.  THE PARTIES HEREBY CONSENT TO
THE JURISDICTION OF THE APPROPRIATE FEDERAL OF STATE COURTS SITTING IN THE
COUNTY OF HUNTERDON FOR ANY AND ALL DISPUTES ARISING UNDER THIS AGREEMENT AND
THE PARTIES HEREBY WAIVE ANY AND ALL DEFENSES BASED ON PERSONAL JURISDICTION OF
SUCH COURT.




9.  This Agreement may be executed in one or more counterparts, each of which
shall be considered an original and all of which together shall constitute one
and the same agreement.




10. If during the term of this contract, negotiations, licensing or business
development projects and/or talks have begun between COMPANY and a third party
as a result of LGZ efforts, the contract terms will stay in place until said
project has been completed or concluded.




In Witness hereof, the undersigned have executed this Agreement as of the 15th
day of February, 2008.




L.G. Zangani, LLC

Rival Technologies, Inc.







By: /s/ Leonardo Zangani

                By: /s/Douglas B. Thomas

Leonardo Zangani

D.B. (Doug) Thomas

Partner

President & CEO




By signing this Agreement, Client certifies that no changes have been made to
the electronic file delivered by LG Zangani, LLC without their knowledge and
consent.



